FILED
                           NOT FOR PUBLICATION                                AUG 14 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SHELLEY C. STEPHENS,                             No. 13-15601

              Plaintiff - Appellant,             D.C. No. 1:09-cv-00484-JMS-
                                                 KSC
  v.

COUNTY OF HAWAII POLICE                          MEMORANDUM*
DEPARTMENT,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Hawaii
                  J. Michael Seabright, District Judge, Presiding

                           Submitted August 12, 2014**
                             San Francisco, California

Before: HAWKINS, THOMAS, and McKEOWN, Circuit Judges.

       Shelley Stephens appeals from a grant of summary judgment in favor of the

County of Hawaii Police Department (“HPD”) in her suit for damages and

injunctive relief. The suit arises from the alleged use by HPD officers of a pain

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
compliance, pressure point technique called the Brachial Plexus Clavicle Notch

Technique (“BPCNT”), which Stephens alleged was a violation of her equal

protection rights because HPD has a policy and practice of using this technique

only against women and juveniles. The district court assumed HPD officers

applied the BPCNT as Stephens alleges (a point the HPD disputes), but

nevertheless granted HPD summary judgment, holding that HPD’s policy does not

violate the Equal Protection Clause. See T.W. Elec. Serv., Inc. v. Pac. Elec.

Contractors Ass’n, 809 F.2d 626, 631–32 (9th Cir. 1987). Construing Stephens’s

brief as challenging both the grant of summary judgment and the denial of the

motion for reconsideration, we review de novo and affirm.1 See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (per curiam).

      “[C]lassifications by gender must serve important governmental objectives

and must be substantially related to achievement of those objectives.” Craig v.

Boren, 429 U.S. 190, 197 (1976). Quickly and efficiently restraining resisting

arrestees is an important governmental objective. See Forrester v. City of San



      1
        To the extent Stephens sought to appeal any other orders of the district
court, those arguments were waived. See Hilao v. Estate of Marcos, 103 F.3d 767,
778 n.4 (9th Cir. 1996) (“The summary mention of an issue . . . without reasoning
in support of the appellant’s argument, is insufficient to raise the issue on
appeal.”).


                                          2
Diego, 25 F.3d 804, 807 (9th Cir. 1994). Stephens does not contest that point, but

she asserts that applying the BPCNT only to women and juveniles is illogical

because of differences in body types. That claim is insufficient to raise an issue of

material fact regarding whether the use of this technique against women and

juveniles is substantially related to an important government interest. HPD

produced evidence that the BPCNT “is particularly effective with women and

children because they do not have the bone density of men . . . [it] is generally less

effective on men because of the bony structure in a man’s neck and chest. This is

the sole reason it is not applied to adult males, because it may be ineffective.”

Stephens has produced no evidence to dispute that the relationship between HPD’s

classification and interest constitutes invidious discrimination rather than a

“realistic[] reflection] [of] the fact that the sexes are not similarly situated in

certain circumstances.” Michael M. v. Superior Court of Sonoma Cnty., 450 U.S.
464, 469 (1981).

       Because the motion for reconsideration merely reiterated Stephens’s

disagreement with the order granting summary judgment, the district court

properly denied the motion. See Kona Enters., Inc. v. Estate of Bishop, 229 F.3d
877, 890 (9th Cir. 2000).

       AFFIRMED.


                                            3